Title: From George Washington to Battaile Muse, 4 December 1786
From: Washington, George
To: Muse, Battaile



Sir,
Mount Vernon 4th Decr 1786

As the fifty Bushels of Wheat stands as an article of charge at 5/6 in your account against me, it may remain so as a final settlement of the matter—Although I have no flour at present for

sale and have made no enquiry into the price of this article, I do not suppose I shall either loose or gain much in so small a quantity by fixing the Wheat at this price.
With respect to the persons named in your letter of the 26th Ulto (which is just come to hand) I can only repeat what I have often done before, in substance—and that is that it is my wish to obtain justice to myself but not to act with that rigor in effecting it as to bring ruin or even considerable distress upon poor families—rather than do this I would relinquish my claim; but in all cases of this kind I would endeavor to draw a line between inablility & dishonesty; where the former appears with good dispositions to the latter and to industry I would wish lenient measures may be used[;] where the intention appears fraudulent, no indulgence should be given. These being my sentiments you can apply them to the cases of Rector &c. Thompson as your own judgment under the circumstances as related, shall dictate; keeping the old proverb in view not to—“Sue a beggar and catch a Louse.” This adage may apply also to Colo. Kennedy—otherwise if he will not give you security for paying the ballance of my account—in six months or even twelve months (as long as he has assumed the payment, for without this, he might have plead the Act) I would Sue him without further delay.
All these difficulties & losses have arisen from Rents lying over unpaid from year to year; for which reason I am determined that my Rents in future shall be punctually discharged unless there is some interposition of Providence which calls for forbearance. The best Landlord, I am perfectly convinced is he who never suffers two Rents to become due on the same tenement.
In the enclosed (which I request You to forward) I have consented to Fielding Lewis getting timber (if the Tenants having Leases are willing) to build him a house in Rector Town, but what use he means to put it to afterwards will, I dare say, puzzle him to tell. I am Sir Your Obt Servt

G. Washington

